              Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 1 of 16 PageID #: 8




C
 esc                                                                                                                     null / ALL
                                                                                                     Transmittal Number: 19650569
Notice of Service of Process                                                                            Date Processed: 04/15/2019

Primary Contact:           Suzanne Beaven
                           AXIS
                           11680 Great Oaks Way
                           Ste 500
                           Alpharetta, GA 30022

Electronic copy provided to:                   Sharon Coleman
                                               Frances Mathis

Entity:                                       AXIS Insurance Company
                                              Entity ID Number 2563872
Entity Served:                                Axis Insurance Company d/b/a Ski Safe Insurance
Title of Action:                              Ralf Vollandt vs. Axis Insurance Company doing Business as Ski Safe Insurance
Document(s) Type:                             Citation
Nature of Action:                             Contract
Court/Agency:                                 Denton County District Court, TX
Case/Reference No:                            19-2631-158
Jurisdiction Served:                          Texas
Date Served on CSC:                           04/12/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           David S. Kohm
                                              817-226-8100

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                        Exhibit "B"
       Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 2 of 16 PageID   #: 9
                                                                       E-Served via                            EFile.TXCourts.gov on
                                                                                                                 3/22/2019 10:41 AM


                                  CITATION - TRC 99 and 106
THE STATE OF TEXAS                                                                 COUNTY OF DENTON
                                               CAUSE NO. 19-2631-158

TO: Axis Insurance Company D/B/A Ski Safe Insurance by serving Corporation Service
Company at 211 E 7th St Ste 620 Austin TX 78701 (or wherever he/she may be found)

Notice to defendant: You have been sued. You may employ an attorney. If you, or your attorney, do not file a written
answer with the clerk who issued this citation by 10:00 a.m. on the first Monday following the expiration of twenty
days after you were served this citation and petition, a default judgment may be taken against you.

                        158th Judicial District Court
  Court:
                        1450 E. McKinney, 3rd Floor, Denton, TX 76209
  Cause No.:            19-2631-158
  Date of Filing:       March 21,2019
  Document:             Plaintiffs Original Petition and Written Request for Discovery to Defendant
  Parties in Suit:      Ralf Vollandt; Axis Insurance Company D/B/A Ski Safe Insurance
                        David Trantham, District Clerk
  Clerk:
                        1450 E. McKinney, Suite 1200, Denton, TX 76209
  Party or              David S. Kohm
  Party's Attorney:     1414 W. Randol. Mill Rd., Ste. 118, Arlington, TX 76012




                                                   Service Return

 Came to hand on the                  day of                        , 20_ , at        m., and executed on the
___     day of                                  , 20_,   at            M by delivering to the within named

--::--:-----:_--:-_:---:----:-:_-:-:- __ :-:-:-:-:-in person a true copy of this citation, with attached copy(ies)
of the Plaintiff'sOriginal Petition and Written Requestfor Discoveryto Defendant,at


  Service Fee: $                   _                     _                                      Sheriff/Constable
                                                         ______________                           County, Texas

  Service ID No.                                                                      Deputy/AuthorizedPerson

                                                   VERIFICATION
          On this day personally appeared                                                              known to me
to be the person whose name is subscribed on the foregoing instrument and who has stated: upon penalty of
perjury, I attest that the foregoing instrument has been executed by me in this cause pursuant to the Texas Rules
of Civil Procedure. I am over the age of eighteen years and I am not a party to or interested in the outcome of this
suit, and have been authorized by the Denton County Courts to serve process.
          Subscribed and sworn to before me on this the            day of                                     ,20-,-
                                                                           _________                    Notary Public
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 3 of 16  PageID #: 10
                                                         FILED: 3/21/2019 4:52 PM
                                                                               David Trantham
                                                                               Denton County District Clerk
                                                                               By: Shelley Mccutcheon, Deputy

                                                 19-2631-158
                              CAUSE NO.                              _

 RALF VOLLANDT
                                                                     IN THE DISTRICT COURT
 VS.
                                                                           JUDICIAL DISTRICT
 AXIS INSURANCE COMPANY DOING
                                                                    DENTON COUNTY, TEXAS
 BUSUNESSASSNISAFEINSURANCE


                      PLAINTIFF'S ORIGINAL PETmON
             AND WRITTEN REQUEST FOR DISCOVERY TO DEFENDANT .


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the above captioned Plaintiff complaining of and against the above

captioned Defendant, and for cause of action would respectfully show the Court as follows:

                                  DISCOVERY CONTROL PLAN

        1.      Plaintiff intends that discovery be conducted under Level 2 as provided by TEx. R.

CIV.P. 190, and affirmatively pleads that this suit is NOT governed by the expedited-action process

in Texas Rule of Civil Procedure 169 because Plaintiff seeks monetary relief over $100,000.

                                         CLAIM FOR RELIEF

        2.       Plaintiff prefers to have the judge or jury determine the fair amount of compensation

for Plaintiff s damages, and Plaintiff places the decision regarding the amount of compensation to

be awarded in the judge or jury's hands. However, Rule 47 of the Texas Rules of Civil Procedure

requires Plaintiff to provide a statement regarding the amount of monetary relief sought.

Accordingly, Plaintiff states that relief over $100,000 but not more than $500,000, in amount to be

determined by the judge or jury, is being sought.



Plaintiff's Original Petition and Written Request for Discovery                                 Page 1
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 4 of 16 PageID #: 11




                                               PARTIES

        3.      Plaintiff: RalfVollandt is an individual residing in Germany.

        4.      Defendant:      AXIS INSURANCE COMPANY does business as SKI SAFE

INSURANCE, hereafter referred to as "Ski Safe," is an insurance company licensed to issue

insurance policies in the State of Texas. Defendant may be served with process by serving its

registered agent for service, Corporation      Service Company at 211 East 7th Street Suite 620,

Austin, TX 78701 or wherever said agent may be located within the State of Texas. Issuance of

citation is requested at this time.

        S.      Plaintiff specifically invokes the right to insitute suit against Defendant, Ski Safe,

under the name Ski Safe or any other name which has been used to designate it. Plaintiff expressly

invokes their right under Rule 28 of the Texas Rules of Civil Procedure to have the correct or true

name of this party substituted at a later time upon the motion of any party or of the Court .: In the

event any parties are misnamed or not included in this pleading, it is Plaintiff's contention that such

was a "misnomer" and/or such parties are/were "alter egos" of the parties named in this pleading.

                                     JURISDICTION & VENUE

        6.      This Court has jurisdiction over the subject matter of this lawsuit because the amount

in controversy is within the jurisdictional limits of this Court. The Court has personal jurisdiction

over the Defendant because it is licensed to issue insurance policies by the State of Texas.

        7.      Pursuant to TEx. Crv, PRAC.& REM.CODE§ 15.001 et. seq., venue is proper in

Tarrant County, Texas because the cause of action occurred in whole or in part in said county andlor

said county is a Defendant's county of residence.




Plaintiffs Original Petition and Written Request for Discovery                                  PageZ
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 5 of 16 PageID #: 12




                  FACTUAL BASIS SUPPORTING CLAIMS FOR RELIEF

        8.      On or about March 25,.2017, Plaintiff, RalfVollandt, was traveling in his 2006 28'

Chaparral Sunesta 274 Deckboat on Lake Lewisville near the Little Elm docks in Denton County,

Texas. Suddenly and unexpectedly, the boat began taking on water and the engine flooded. The boat

was quickly towed toward shore. The 2006 28' Chaparral Sunesta 274 Deckboat was damaged by

an underwater hazard or rogue wave, and the cost of repairs were substantially greater than the fair .

market value of the boat before it was damaged. Plaintiff had a policy of insurance issued by

Defendant, Ski Safe, including property damage coverage.

        9.      Plaintiff was coveredby an insurance policy issued by Defendant. Ski Safe. The

policy provided Plaintiff with property damage coverage for personal injuries arising from damage

to his 2006 28' Chaparral Sunesta 274 Deckboat. Plaintiff, RalfVollandt, demanded Defendant, Ski

Safe, pay him benefits under the subject policy. All prerequisite conditions for Plaintiff's claims had

been satisfied. To date, Defendant, Ski Safe, has not honored its contractual obligations to Plaintiff

under the policy. Specifically, Defendant, Ski Safe, has not honored its contractual obligation to pay

for damages. Further, Defendant, Ski Safe, has also failed to fulfill its obligation under Texas Law

by, among other things, failing to promptly investigate and pay Plaintiff's claims.

                        CLAIMS FOR RELIEF AGAINST DEFENDANT

        10.     Defendant, Ski Safe, is obligated to pay damages which Plaintiff is "legally entitled"

to recover" for damage to Plaintiff's personal property, specifically his 2006 28' Chaparral Sunesta

274 Deckboat.

       SKI SAFE'S BREACH OF CONTRACT AND VIOLATION OF TEXAS LAW

        11.     Defendant, Ski Safe, has materially breached its contract as stipulated under the


Plaintiff's Original Petition and Written Request for Discovery                                  Page 3
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 6 of 16 PageID #: 13




policy by failing to pay for damage to Plaintiff's personal property, specifically his 2006 28'

Chaparral Sunesta 274 Deckboat. It has also violated its duties under the Texas Insurance Code by,

among other thins, failing to promptly investigate and pay Plaintiff's claims and by refusing to

discharge its duties in good faith and by fair dealing in violation of Texas Law. Moreover,

Defendant, Ski Safe, has committed unfair settlement practices in violation of the Texas Insurance

Code.

        12.     Plaintiff properly and timely notified Defendant about the collision, damages and his

demand for benefits under the policy.

        13.     Defendant,    Ski Safe's failure to timely pay Plaintiff's   property damage claims

constitutes a violation of Sec. 542.058 of the Texas Insurance Code. In addition to his claim for

property damage, Plaintiff is entitled to interest on the amount of his claim at the rate of 18% a year

as damages, together with reasonable attorney's fees. Tex. Ins. Code § 542.060.

        14.     Defendant, Ski Safe, owed Plaintiff a fiduciary duty because of the relationship that

existed between them at the time of Plaintiff' s claim for benefits. Defendant, Ski Safe, was obligated

to act in good faith and deal fairly with Plaintiff. Defendant, Ski Safe, breached these duties by

knowingly and intentionally denying Plaintiff's property damage claims to which he was entitled

under the policy.

        15.     Defendant, Ski Safe, knew or should have known that there was no reasonable basis

for denying Plaintiff s claims. Further, Defendant, Ski Safe, has breached its duty of good faith and

fair dealing by engaging in unfair and improper settlement practices. Defendant, Ski Safe, has not

made any settlement offer, or has made an improper settlement offer, based on the results of a poorly

conducted investigation of the incident, injuries, and damages giving rise to Plaintiffs claims.


Plaintiff's Original Petition and Written Request for Discovery                                  Page 4
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 7 of 16 PageID #: 14




        16.     Further, Defendant, Ski Safe, has violated §S42.003 (4) of the Texas Insurance Code

by not attempting in good faith to effect a prompt fair and equitable settlement of a claim submitted

in which liability has become reasonably clear.

        17.     Defendant, Ski Safe, is also in violation of §541.060 (a) of the Texas Insurance Code

by committing an unfair method of competition or an unfair or deceptive act or practice in the

business of'insurance
                  ,
                      by engaging in the following unfair settlement practices with respect to a claim
                                                                                                   .


.by an insured or beneficiary:

        (1)     Failing to attempt in good faith to effectuate a prompt, fair. and equitable settlement
                of a claim respect to which the insurer's liability has become reasonably clear;

        (2)     Failing to promptly provide to a policyholder a reasonable explanation of the basis
                in the policy, in relation to the facts or applicable law, for the insurer's denial ofa
                claim or offer of a compromise settlement of a claim; and/or

        (3)     Refusing to pay a claim without conducting a reasonable investigation with respect
                to the claim.

        18.     Defendant, Ski Safe, has knowingly and intentionally committed these violations.

Therefore, Plaintiffis entitled to treble damages, court costs and reasonable attorney's fees, pursuant

to §541.152 of the Texas Insurance Code.

                                   DAMAGESFOR PLAINTIFF

        19.     As a direct and proximate result of the incident Plaintiff, Ralf Vollandt, suffered

damages to the personal property and loss of use of the personal property.

        20.     Further, Defendant's refusal to evaluate and pay the claim has resulted in Plaintiffs

having to hire an attorney and file a lawsuit to recover benefits. Plaintiff is seeking reimbursement

of attorney's fees and court costs.

        21.     Finally, Defendant's failure to promptly investigate and resolve ths claim has resulted


Plaintifrs Original Petition and Written Request for Discovery                                   PageS
 Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 8 of 16 PageID #: 15


                                        )

 in economic losses to Plaintiff. Plaintiff has been unable to resolve this matter, but-for business

 reasons he had to return to Germany. Pursuit of this matter has required travel between Texas and

 Germany at considerable expense to Plaintiff.

                                      CONDITIONS PRECEDENT

         22.      All conditions precedent have been met.

                                    REQUEST FOR DISCLOSURE

         23.      Pursuant to TEx. R CIV.P. 194, each Defendant named in this pleading is requested

 to disclose, within 50 days of service of this request, the information or material as set forth in TEX.

 R. eIV. P. 194.2 (a) - (1).Each written response must be preceded by the request to which it applies.

         24.      The originals or copies of documents and other tangible items requested must be

 produced for inspection and copying at the law offices of David S.Kohm & Associates, 1414 W.

 Randol Mill Road, Suite 118, Arlington, Texas 76012, within 50 days after service fo this request,

 together with a written response.

         25.      No objection or assertion of privilege is permitted to a request under this rule. The

 response must be signed.

                              INTERROGATORIES TO DEFENDANT                                                  I.
         26.      Plaintiffhereby serves the following interrogatories on Defendant, Ski Safe, pursuant     !
                                                                                                            I

 to TEX. R CIV. P. 192 and 197. Defendant is expected to answer the following interrogatories

, separately, fully, in writing and under oath as required by TEX.R. CN. P. 197.2. Plaintiff requests

 that Defendant timely and promptly supplement answers to these interrogatories.

         27.      Plaintiff submits the following interrogatories to Defendant, Ski Safe:

         (1)      Identification Iriformation. Please state the following: the name, address, telephone
                  number. and occupation of the person answering these interrogatories.

 Plaintiff's Original Petition and Writtell Request for Discovery                                 Page 6
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 9 of 16 PageID #: 16




        (2)     If you contend that you are entitled to any offsets or credits for any judgment that
                may be entered in this cause, the please state the amount of such offset or credit and
                the legal theory supporting your claims for such offsets or credits.

        (3)     Exclusionary Provisions. Please identify, by page and paragraph number any
                provision in the insurance policy made the basis of this lawsuit upon which you
                contend excludes the requesting parties claims for relief in this lawsuit.

        (4)     Allegations as to Injuries Made the Basis of this Lawsuit. If you contend that any
                damages alleged by Plaintiff were caused by an occurrence other than the incident
                made the basis of this lawsuit, state the factual basis supporting such contention.

        (5)     Impeachment Evidence. If you intend to impeach any party or person, identified as
                a person with knowledge of relevant facts by any party to this lawsuit, with evidence
                of a criminal conviction pursuant to TEx. R. EVID.609, then describe such evidence
                including the name of the accused, nature of the conviction, and the charges on which
                convicted, year of conviction, and whether or not parole has been successfully
                completed.

        (6)     Alcohol and Drugs. Did anyone involved in the incident made the basis of this
                lawsuit ingest an alcoholic beverage, controlled substance, drug, prescription or
                non-prescriptionmedication inthe 24 hour period immediately preceding the incident
                made the basis of this lawsuit? If yes, please describe the type of beverage or
                substance and amount ingested.

        (7)     Identification of Investigative Material. If you or your representatives have
                conducted, or caused to be conducted, any investigation into the facts and
                circumstances surrounding the accident, state for each such investigation the
                following (note - the identity of the person conducting the investigation is not work
                product, nor is the information about witness statements):

                a.       The identity (name, address, and telephone number) of the person who
                         conducted the investigation and their title;
                b.       The date or dates on which the investigation was conducted;
                c.       The identity of the speaker of each statement obtained by the investigator,
                         including the name and address of the person who made the statement, the
                         date on which the statement was made, and whether the statement was
                         signed; and
                d.       The identity (name, address, and telephone number) of the person who has
                         present custody of each statement obtained by the investigator.

        (8)     Identification of Photographic Evidence. If you or any of your representatives have
                obtained any photographs of the scene of the incident, any vehicle involved, the
                Plaintiff, or photographs that pertain to the manner in which the incident occurred,

Plaintiff's Original Petition and Written Request for Dlseovery                                 Page 7
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 10 of 16 PageID #: 17




                state for each such photograph:

                a.       The date on which the photograph was taken;
                b.       The time at which the photograph was taken;
                c.       The identity (name, address, and telephone number) of the person who took
                         the photograph;
                d.      'The nature of the scene the photograph depicts; and
                e.       The identity (name, address, and telephone number) of the person who has
                         present custody of the photograph.

        (9)     Treatises. Periodicals. or Other Published Materials. Please identify (by title, author,
                editor, edition, publisher, date of publication, section, portion and page) every
                published treatise, periodical, or pamphlet on a subject of history, medicine, or other
                science or art that you intend to offer at the trial of this case pursuant to TEX.R EVID.
                803(18).

        (10)    Identification of Documents. Identify, with reasonable particularity, any documents
                which constitute or contain any evidence in support of your contention that any act
                or omission on the part of Plaintiff caused or contributed to the incident made the
                basis of this lawsuit.          '

        (11)    Identification of Documents Identify, with reasonable particularity, any documents
                which constitute or contain any evidence in support of your contention that any
                factor, other than you, contributed to or was the sole cause of the incident made the
                basis of this lawsuit, including but not limited to, acts, or omissions of negligence of
                any other party or parties, third-party Defendants, sudden emergency, unavoidable
                accident, mechanical defect, or act of God.

        (12)     Identification of Documents Identify, with reasonable particularity, any documents
                which constitute or contain any evidence in support of your contention that any factor
                caused or contributed to the Plaintiff s damages, including but not limited to,
                pre-existing or subsequently existing physical or medical condition or conditions of
                the Plaintiff.

        (13)    Identification of Documents Identify, with reasonable particularity, any documents
                which constitute or contain any evidence in support of your contention that any of the
                medical expenses paid or incurred by Plaintiff for treatment of injuries allegedly
                resulting from the incident in question were not reasonable andlor necessary.

        (14)    Identification of Documents Identify, with reasonable particularity, any documents
                which constitute or contain any evidence in support of your contention that Plaintiff s
                injuries, if any, were not the result of or caused by the incident made the basis of this
                lawsuit.


Plaintiff's Original Petition and Written Request for Discovery                                   PageS
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 11 of 16 PageID #: 18




                       REQUEST FOR PRODUCTION TO DEFENDANT

        28.     Plaintiff hereby serves Defendant, Ski Safe, with these requests for production of

documents and tangible items pursuant to TEx. R CIV.P. 196. All information responsive to these

requests that is not privileged and that is in your possession, custody, or control is to be produced.

Pursuant to TEx. RelY. P. 192.7, "possession, custody, or control" of an item means that the person

either has physical possession of the item or has a right to possession of the items that is equal or
                                                                                                             i
                                                                                                             f
superior to that ofthe person who has physical possession of the item.

        29.     If any of the information is solely in electronic or magnetic form, you must produce

this information by providing the information on a computer disc formatted for PC-compatible

(Windows) computers with a notation identifying the computer program (including version

identification) necessary to access the information.

        30.     All items requested are to be produced for inspection, examination, andlor coping at

the law offices of David S. Kohm & Associates, located at 1414 W. Randol Mill Road, Suite 118,

Arlington, Texas 76012. You are instructed to produce the original requested items at the place

indicated at 10:30 a.m. on the 51st day following the date of service of this request (or, if the 51st day

is on a Saturday, Sunday or legal holiday, on the first day following the 51st day that is not a

Saturday, Sunday or legal holiday), or, at your option, you may attach true and correct copies of the

items requested to your response.

        31.     Pursuant to TEX. R. ClY. P. 196.3, you must either produce the documents and

tangible items as they are kept in the ordinary course of business or organize and label them to

correspond to the categories in this request.

        32.     If any document or tangible item for which production is requested has been lost or


Plaintiff's Original Petition and Written Request for Discovery                                    Page 9
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 12 of 16 PageID #: 19




destroyed, for each such document, (a) statethe circumstances relating to the loss or destruction of

such document or tangible item, (b) the approximate date of the loss or destruction, (c) a reasonably

complete description of the contents of such documents or tangible items; and (d) each and every

person who has or may potentially have knowledge of relevant facts concerning the circumstances

of the document's or tangible item's loss or destruction, and that person's last known address and

telephone number.

        33.     Plaintiff submits the following requests to Defendant, Ski Safe:

        (1)     Produce all photographs, video, illustrations, animations, and electronic images
                depicting matters which are relevant to this lawsuit including the following subject
                matters:

                a.       the location(s) where the incident which forms the basis of this lawsuit took
                         place;
                b.       the incident which forms the basis of this lawsuit, including but not limited
                         to the event leading up to the incident which form the basis of this lawsuit as
                         well as any of the events occurring at the scene of the incident which forms
                         the basis of this lawsuit;                                  .
                c.       the nature and extent of any damage to any vehicle involved in the incident
                         which forms the basis of this lawsuit;
                d.       any property which was damaged as a result of the incident which forms the
                         basis of this lawsuit;
                e.       any injuries sustained by any person as a result of the incident which forms
                         the basis of this lawsuit;
                f.       any party to this lawsuit;
                g.       all illustrations or other graphic re-creations or animations of the incident
                         made the basis of this lawsuit;
                ·h.      all illustrations or other graphic re-creations or animations of any injuries
                         sustained in the incident which forms the basis of this lawsuit; and
                1.       all illustrations or other graphic re-creations or animations of any medical
                         procedures which were undergone or may be undergone by any party to this
                         lawsuit as a result of the incident made the basis of this lawsuit.

        (2)     Produce all police reports, fire department reports, and other governmental reports
                regarding the incident which forms the basis of this lawsuit.

        (3)     All records obtained from claims reporting services, including but not limited to the
                Southwest Index Bureau (swrn) and Choicepoint Consumer Center (CLUE)

Plaintiff's Original Petition and Written Request for Discovery                                 Page 10
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 13 of 16 PageID #: 20




                regarding the requesting party or any party to this lawsuit.

        (4)     All estimates, invoices, bills, statements, receipts, payments, and other
                documentation detailing any property damages sustained to any vehicle involved in
                the incident which forms the basis of this lawsuit, including but not limited to all
                documents which describe, itemize, or support any claims for property damages,
                including documents regarding ownership of the vehicle (such as a title or duplicate
                title, and actual costs of repairs.

        (5)     A complete copy of all employment records, reports, personnel files, wage
                statements, or other employment documentation pertaining to the requesting party
                which you have obtained from any source, including subpoena, deposition;
                deposition by written questions, or other means.

        (6)     All evidence of any convictions of all parties to this lawsuit, including all plaintiffs,
                defendants, and all persons with knowledge of relevant facts pursuant to TEx. R.
                EV1D.609(~.                                        '

        (7)     If a scheduling order or other order of the Court has been entered in this lawsuit
                which requires disclosure or production of trial exhibits, then-

                a.       Produce a copy of all such exhibits;
                b.       Make available for inspection and photographing any models, and
                         demonstrative aids, power point displays, animations and other demonstrative
                         exhibits to be used at the time of trial in this case.                             I
                                                                                                            I
        (8)     Produce all documents you have obtained concerning the driving record of any                I
                person involved in the incident which forms the basis of this lawsuit (including your
                                                                                                            i
                own). Your response should also include any citations that were issued arising from
                the incident made the basis of this lawsuit along with documents evidencing the
                disposition of any such citations.

        (9)     Produce a true, correct and complete copy of the insurance policy' you contend was .
                in effect at the time of the incident made the basis of this lawsuit.

        (l0)    Produce a complete copy of your claims file including all correspondence, repair
                estimates, correspondence, electronic communications, internal memos, and photos
                relating to your investigation of this claim

        (11)    Produce all documents identified by you in response to Interrogatory Numbers 10-17
                above submitted.

                        REQUEST FOR ADMISSIONS TO DEFENDANT


Plaintiff's Original Petition and Written Request for Discovery                                  Page 11
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 14 of 16 PageID #: 21




        34.     Plaintiff hereby serves the following requests for admission on Defendant, Skisafe

Insurance, as allowed by Texas Rule of Civil Procedure 198. Defendant, Skisafe Insurance, must

admit or deny each request, in writing, within 50 days after service:

        (1)     Admit or Deny that Plaintiffs 2006 28' Chaparral Sunesta 274 Deckboat was
                insured by a policy of insurance issued by Skisafe Insurance at the time of the
                incident on 3/25/2017.

        (2)     Admit or Deny that the policy of insurance on Plaintiff s 200628' Chaparral Sunesta
                274 Deckboat issued by Skisafe Insurance included property damage coverage.

        (3)     Admit or Deny that Plaintiffs 2006 28' Chaparral Sunesta 274 Deckboat was
                damaged in an incident on 3/25/2017 .:

        (4)     Admit ofDcny that Ski Safe owes Plaintiff benefits for the damage sustained by the
                2006 28' Chaparral Sunesta 274 Deckboat on 3/25/2017.

       NOTICE OF INTENT TO,UTll..IZE ITEMS PRODUCED BY DEFENDANT

        35.     Plaintiff hereby gives notice of intent to utilize any and all items produced in

discovery in the trial of this matter, therefore the authenticity of such items is self-proved as provided

by TEx. R. elV. P. 193.7.

                           DESIGNATION OF E-SERVICE ADDRESS

        36.     The following is the undersigned attorney's designated e-service email address for

all e-served documents and notices, filed and unfiled, pursuantto Tex. R. Civ. P. 21 (f)(2) and 21a:

                                     Iit-efile@attorneykohm.com

        37.     This is the undersigned attorney's only e-service email address, and service through

any other e-mail address should be considered invalid.




Plaintiff's Original Petition and Written Request for Discovery                                   Page 12
Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 15 of 16 PageID #: 22




                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that

Defendants be cited to appear and answer, and that on final trial, Plaintiff be awarded judgment

against Defendants for the following:

        1)      All damages, both general and special, as alleged in this pleading, within the
                jurisdictional limits of this court;

        2)      Prejudgment and post judgment interest at the highest rate allowed by law;

        3)      Costs of court; and

        4)      Such other and further relief to which Plaintiff may be entitled at law or in equity.


                                                          ::p~_m
                                                              __             ill_e_d_'

                                                                  David S. Kohm
                                                                                           _


                                                                  State Bar No. 11658563

                                                          DAVID S. KOHM & ASSOCIATES
                                                          1414 W. Randol Mill Road, Suite 118
                                                          Arlington, Texas 76012
                                                          Tel: (817) 226-8100 Fax: (817)200-0111
                                                          Email: lit-efile@attomeykohm.com

                                                          ATTORNEYSFORPL~F




Plaintiff's Original Petition and Written Request for Discovery                                Pagel3
                               Case 4:19-cv-00311 Document 1-3 Filed 04/25/19 Page 16 of 16 PageID #: 23

LEGAL DOCUMENT MANAGEMENT
 5930 LBJ FREEWAY SUITE #307
     DALLAS, TEXAS 75240
                                      II            I III
                                   7019 0140 0000 4211 0518




                                                     CORPORATION SERVICE COMPANY
                                                         211 E. 7th STREET., #620
                                                          AUSTIN, TEXAS 78701




                                                                                            ·111111"/"1111111,1'11""'//"11'1,"'1   1"1/,/,',1",/,
